Judgment of the Supreme Court, Queens County, rendered July 13, 1965, convicting defendant of sodomy in the second degree, upon a jury verdict, and sentencing him to 19 to 20 years imprisonment, reversed, on the law, and new trial ordered. Findings of fact implicit in the virdiet of the jury affirmed. The trial court was in error in refusing counsel’s request to submit to the jury as a question of fact whether the complainant was a victim or an accomplice of appellant. The trial court also erred in refusing to charge the jury that the testimony of an accomplice must be corroborated (People v. Knorr, 281 App. Div. 772; People v. Petrucci, 271 App Div. 936; Code Grim. Pro., § 399). Beldock, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.